UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 29, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51958 NextWave Wireless Inc. (Exact name of registrant as specified in its charter) Delaware 20-5361630 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 12670 High Bluff Drive, San Diego, California 92130 (Address of principal executive offices and ZIP code) Registrant’s telephone number, including area code:(858) 480-3100 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 per share NASDAQ Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.Yes£NoR Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo £ Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large Accelerated Filer£Accelerated FilerRNon-Accelerated Filer £Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of the securities under a plan confirmed by a court.YesRNo£ As of March 10, 2008, there were outstanding 92,713,778 shares of common stock of the Registrant. DOCUMENTS INCORPORATED BY REFERENCE Certain information contained in the Proxy Statement for the 2008 Annual Meeting of Stockholders of the registrant is incorporated by reference into Part III of this Form 10-K. FORM10-K NEXTWAVE WIRELESS INC. Table of Contents Page PARTI DEFINITIONS DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS 1 Item 1 BUSINESS 2 Item 1A RISK FACTORS 30 Item 1B UNRESOLVED STAFF COMMENTS 41 Item 2 PROPERTIES 41 Item 3 LEGAL PROCEEDINGS 41 Item 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 41 PARTII Item 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 42 Item 6 SELECTED FINANCIAL DATA 45 Item 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 47 Item 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 67 Item 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 68 Item 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Item 9A CONTROLS AND PROCEDURES 107 Item 9B OTHER INFORMATION 109 PARTIII Item 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 109 Item 11 EXECUTIVE COMPENSATION 109 Item 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 109 Item 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 110 Item 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 110 PARTIV Item 15 EXHIBITS 111 SIGNATURES 114 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K and other reports, documents and materials we will file with the Securities and Exchange Commission (the “SEC”) contain, or will contain, disclosures that are forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical facts are forward-looking statements. These statements, which represent our expectations or beliefs concerning various future events, may contain words such as “may,” “will,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” or other words of similar meaning in connection with any discussion of the timing and value of future results or future performance. These forward-looking statements are based on the current plans and expectations of our management and are subject to certain risks, uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from historical results or those anticipated. These risks include, but are not limited to: · our limited relevant operating history; · our ability to manage growth or integrate recent or future acquisitions; · our ability to execute our business plan and to become cash flow positive; · competition from alternative wireless technologies and other technology companies; · our ability to develop and commercialize mobile broadband products and technologies; · the ability of vendors to manufacture commercial WiMAX equipment and devices; · consumer acceptance of fourth generation wireless technologies, such as WiMAX; · consumer acceptance of mobile TV and mobile broadcast services; · changes in government regulations; · any loss of our key executive officers; and · other risks described under “Risk Factors” and elsewhere in the information contained or incorporated into this offering circular. There may also be other factors that cause our actual results to differ materially from the forward looking statements. Because of these factors, we caution you that you should not place any undue reliance on any of our forward-looking statements. These forward-looking statements speak only as of the date of this annual report and you should understand that those statements are not guarantees of future performance or results. New risks and uncertainties arise from time to time, and it is impossible for us to predict those events or how they may affect us. Except as required by law, we have no duty to, and do not intend to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 1 PART I. Item1.Business In this Annual Report on Form 10-K, the words “NextWave”, the “Company”, “we”, “our”, “ours”, and “us” refer to NextWave Wireless Inc. and, except as otherwise specified herein, to our subsidiaries. Our fiscal year ended on December 29, Our Company We are a mobile broadband and multimedia technology company that develops, produces, and markets mobile multimedia and wireless broadband products, including fourth generation (“4G”) wireless broadband semiconductors, device-embedded software for mobile handsets, mobile TV systems, and mobile broadband network equipment. Our products and technologies are designed to power wireless networks and devices that enable cutting-edge mobile multimedia and wireless broadband services. At present, our customers include many of the largest mobile handset and wireless service providers in the world includingOrange, Motorola, Nokia, NTT DoCoMo, Panasonic, Sony Ericsson, T- Mobile, and Verizon Wireless. We believe that mobile multimedia applications such as Mobile TV, video-on-demand, and streaming audio will be the driving force behind global adoption of next-generation network technologies and end-user devices.Our business activities are focused on developing the technologies and products that enable mobile operators and device manufacturers to deliver these types of advanced mobile multimedia services to customers. To help drive sales of our mobile multimedia and wireless broadband products, we intend to make our significant spectrum holdings available, consistent with regulatory requirements, to network operators who build and operate wireless systems that utilize our technologies. Our spectrum holdings, include licenses in the United States which cover over 248 million persons, or POPs, in many of the largest metropolitan areas in the country, nationwide licenses in Austria, Croatia, Germany, Norway, Slovakia and Switzerland and significant spectrum holdings in Canada. Our mobile multimedia and wireless broadband products and technologies are developed and marketed through our NextWave Network Products and NextWave Mobile Products operating units.During the fourth quarter of 2007, we reorganized our businesses into four reportable business segments on the basis of products, services and strategic initiatives.The four business segments are: Semiconductor, Multimedia, Networks, and Strategic Initiatives.The financial results of NextWave Network Products and NextWave Mobile Products are reported in the Semiconductor, Multimedia, and Networks business segments. We believe the breadth of products, technologies, spectrum assets and professional services we offer represents a unique platform to provide advanced mobile multimedia and wireless broadband solutions to the market. We believe that they will provide synergistic value to each other and collectively drive accelerated market penetration and share of the rapidly growing mobile multimedia and wireless broadband market. NextWave Network Products NextWave Network Products (“NNP”) includes the operations of IPWireless, which was acquired in May 2007, and GO Networks, which was acquired in February 2007. NNP markets mobile broadband network equipment and mobile TV and multimedia multicast systems, based on the global Universal Mobile Telecommunications
